                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DANIELLE BORCHERT,

                   Plaintiff,
                                                   Case No. 19-cv-310-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
           PREPAYMENT OF THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff is not employed and not married; she has one fifteen-year

old daughter she is responsible for supporting. Dkt. No. 2 at 1. The plaintiff

lists 2018 income of $6,600 (or $550 per month) from “odd job, sale of livestock

birds” ($5,400) and child support ($1,200). Id. at 2 The plaintiff later explains,

however, that she rarely receives the $200 monthly child support to which she

is entitled. Id. at 4. The plaintiff indicates that her total monthly expenses vary,

                                         1
but can be “up to [$]200” per month. Id. at 3. The plaintiff does not pay a

mortgage or rent, she owns a 2004 Saturn Vue worth $1,200, and she has

$100 in a checking account and $5 in a savings account. Id. at 2-3. In the

“Other Circumstances” section of the application, the plaintiff states, “I have

been unemployed since July 2016. I reside (with my minor child) with my adult

daughter + son-in-law since March 2018. I continue to have surgeries and

therapies. . . . I will not become employed for some time. Currently 8 weeks

post op 2 level neck fusion 12/21/2018.” Id. at 4. The plaintiff has

demonstrated that she cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s counsel appears to have created the complaint on a

computer-generated form; the version on the court’s docket is cut off on the

right margin, so the explanation of why the plaintiff believes she is entitled to

relief is not complete. It appears, however, that she has asserted that the ALJ’s

                                          2
decision contains many legal errors: the Listing discussion did not contain

discussion of the evidence relied on, the RFC assessment is not function by

function, the credibility assessment does not comport with controlling law,

opinion evidence is not properly considered, the ALJ did not recontact the

treating doctor for supporting evidence, and the decision contains national job

numbers and no Wisconsin job numbers. Dkt. No. 1 at 3. At this early stage in

the case, and based on the information in the plaintiff’s complaint, the court

concludes that there may be a basis in law or in fact for the plaintiff’s appeal of

the Commissioner’s decision, and that the appeal may have merit, as defined

by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 19th day of April, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
